Per Curiam.

Appeal by defendant from an order of the Supreme Court at Special Term which (1) denied defendant’s motion to dismiss the action for failure to serve a complaint and for failure of prosecution and (2) granted plaintiff’s cross motion to require defendant to accept service of his complaint setting forth causes of action in negligence and for breach of warranty to recover damages for plaintiff’s intestate’s death and for his prior pain and suffering and medical and other expenses, caused by burns sustained by intestate when a shirt purchased at defendant’s store ignited. It was the opinion of the Special Term that the research problems and other difficulties encountered by plaintiff's attorneys offered reasonable excuse for the delay. Defendant’s claim of prejudice, on the other hand, depends on merely conelusory statements as to locating “key witnesses”, and can properly be given little weight. Under all the circumstances, we find no sufficient basis for disturbing the Special Term’s considered exercise of discretion. Order affirmed, with $10 costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Brink, JJ., concur.